Filed 3/8/19




                           CERTIFIED FOR PUBLICATION

          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                            FIFTH APPELLATE DISTRICT


THE PEOPLE,
                                                                   F076599
        Plaintiff and Respondent,
                                                         (Super. Ct. No. CRF46403)
               v.

DEANNA TWILLA BARTON,                                            OPINION
        Defendant and Appellant.



        APPEAL from a judgment of the Superior Court of Tuolumne County. Donald I.
Segerstrom, Jr., Judge.

        Linnéa M. Johnson, under appointment by the Court of Appeal, for Defendant and
Appellant.
        Xavier Becerra, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, and Julie A. Hokans, Deputy
Attorney General, for Plaintiff and Respondent.
                                         -ooOoo-
        This case recalls the proverb, “You can’t have your cake and eat it too.” The
question presented: Where a defendant negotiates a plea for a stipulated sentence and
waives the right to appeal the sentence, may the defendant take advantage of a favorable
sentencing law enacted thereafter (which may otherwise apply retroactively under
ordinary circumstances)? We think not. In reaching this conclusion, we part company
with our colleagues in Division One of the Fourth District Court of Appeal, who arrived
at a different result in People v. Wright (2019) 31 Cal.App.5th 749.
       Deanna Twilla Barton (defendant) pleaded guilty to furnishing methamphetamine
(Health & Saf. Code, § 11379, subd. (a)) and maintaining a place for the sale of a
controlled substance (id., § 11366). (Undesignated statutory references are to the Health
and Safety Code.) For enhancement purposes, she admitted two prior convictions under
section 11379. As part of her plea agreement, she waived her appeal rights. In return,
additional charges were dismissed and she received a stipulated prison sentence of eight
years eight months, which included a pair of three-year enhancements for the drug-
related priors (see former § 11370.2, subd. (c)).
       Defendant entered her plea on September 25, 2017. She was sentenced on
October 23, 2017. In the interim, on October 11, 2017, Governor Brown approved
Senate Bill No. 180 (2017–2018 Reg. Sess.) (Senate Bill 180), which went into effect on
January 1, 2018. Senate Bill 180 amended former section 11370.2 by eliminating its
three-year enhancements for most drug-related prior convictions. The then-pending
legislation was not discussed on the record in the proceedings below.
       In reliance on the “Estrada rule” (see In re Estrada (1965) 63 Cal. 2d 740, 748),
defendant contends Senate Bill 180 is retroactive and thus invalidates the portion of her
sentence imposed pursuant to former section 11370.2. She seeks to have the
enhancements vacated, thereby reducing her prison sentence by six years. The People
concede the issue of retroactivity but dispute her entitlement to relief. We conclude
defendant’s waiver of appellate rights forecloses consideration of her claim and requires
dismissal of the appeal.
       The People argue defendant’s claim should be resolved in a habeas proceeding,
which would allow for a factual determination regarding “whether the parties’
negotiations included an agreement that [her] sentence would remain fixed despite any


                                             2.
amendments to the relevant law ….” This argument overlooks the holdings of People v.
Panizzon (1996) 13 Cal. 4th 68 (Panizzon), which we find to be controlling and
dispositive. Despite defendant’s acknowledgement of Panizzon, the case is not discussed
in the People’s briefing (although it is cited for an unrelated point). Defendant asks us to
recognize an exception to Panizzon based on her particular circumstances; the People fail
to address the issue.
       The California Supreme Court has distinguished between general and specific
waivers of appellate rights. As we will discuss, a general waiver leaves open the
possibility that future events may deprive one party of the full benefit of its bargain. The
parties can safeguard against such outcomes by inserting specific terms into their
agreement. The plea agreement in this case contains the type of language that Panizzon
found to constitute a specific waiver of the right to appeal “‘future sentencing error.’”
(Panizzon, supra, 13 Cal.4th at p. 85.) Where, as here, the parties’ agreement includes a
specified prison term and a waiver of the right to appeal the sentence, the waiver
precludes future challenges to the legality of the agreed-upon period of confinement. (Id.
at p. 86.) Therefore, we dismiss the appeal.
                  FACTUAL AND PROCEDURAL BACKGROUND
       This case arises from events occurring while defendant’s son was incarcerated at
the Sierra Conservation Center in Tuolumne County. Defendant was reportedly
“involved in preparing cards laced with methamphetamine and then placing those cards
into the US mail to be sent to the [prison].” On February 7, 2015, she was found in
possession of methamphetamine and a “meth pipe” while attempting to visit her son. On
the same date, law enforcement officers executed a search warrant at her residence and
seized “over 240 grams of methamphetamine … plus a scale.”
       Defendant was charged with possession of methamphetamine in a prison facility
(Pen. Code, § 4573.6; count I), conspiracy to send methamphetamine into a prison via
mail (id., §§ 182, subd. (a)(1), 4573; count II), furnishing methamphetamine in violation


                                               3.
of section 11379 (count III), maintaining a place for the sale of methamphetamine in
violation of section 11366 (count IV), bringing a controlled substance and associated
paraphernalia into a prison facility (Pen. Code, § 4573; count V), and furnishing
methamphetamine to a person held in custody (id., § 4573.9; count VI). In relation to
count III and for purposes of former section 11370.2, defendant was alleged to have
suffered two prior convictions under section 11379. She was further alleged to have
served a prior prison term (Pen. Code, § 667.5, subd. (b)).
       In exchange for defendant’s guilty plea with regard to counts III and IV, plus
admission of the prior conviction allegations and a waiver of her appeal rights, the People
agreed to dismiss all remaining charges and stipulate to a fixed prison sentence of eight
years eight months. Defendant signed and initialed a written waiver stating, in pertinent
part, “I understand that I will be waiving my right to appeal and I will not be able to
appeal from this Court’s sentence based on the plea that I enter into in this matter.” She
expressed her understanding of the waiver in court by saying “Yes” when told she would
receive the stipulated prison term and in response to being asked, “[Do] you understand
there won’t be any appeal from this conviction[?]”
       The parties performed their respective obligations under the plea agreement. The
trial court accepted the terms of the agreement and found defendant had knowingly and
voluntarily entered her pleas and waived her rights. Accordingly, she was sentenced to
the stipulated prison term. The sentence was calculated using the lower term of two years
for count III, plus eight months for count IV, and two consecutive three-year
enhancements under former section 11370.2, subdivision (c), for her prior section 11379
convictions.
       Three weeks after she was sentenced, defendant filed a notice of appeal. By
subsequent order of this court, a certificate of probable cause was deemed to have been
timely filed. Defendant acknowledges the certificate does not entitle her to appellate




                                             4.
review of issues waived by virtue of a plea or the specific terms of a plea agreement.
(People v. Kaanehe (1977) 19 Cal. 3d 1, 9; see Panizzon, supra, 13 Cal.4th at p. 79.)
                                       DISCUSSION
       Senate Bill 180 eliminated the enhancement provisions upon which the bulk of
defendant’s sentence was based. (§ 11370.2, subd. (c); Stats. 2017, ch. 677, § 1.) In her
words, the stipulated prison term was lawful when she executed the plea agreement, but it
“became unauthorized after the sentencing.” Because “there is nothing in the record to
suggest that [she] knew of the looming SB 180 issue when she entered into [her] plea,”
defendant argues she did not knowingly and intelligently waive her right to challenge the
legality of her sentence based on future changes in the law. The People advocate for a
factual investigation into the parties’ intentions at the time of the plea, but defendant
claims the scope of her waiver is a legal issue. We agree with defendant insofar as her
appeal rights have been waived as a matter of law based on certain undisputed facts.
       Both parties discuss Doe v. Harris (2013) 57 Cal. 4th 64 (Doe). In Doe, the
California Supreme Court addressed the following question pursuant to a request from
the Ninth Circuit Court of Appeals: “‘Under California law of contract interpretation as
applicable to the interpretation of plea agreements, does the law in effect at the time of a
plea agreement bind the parties or can the terms of a plea agreement be affected by
changes in the law?’” (Id. at p. 66.) The answer is summarized in the final paragraph of
the opinion:

       “[T]he general rule in California is that a plea agreement is ‘“deemed to
       incorporate and contemplate not only the existing law but the reserve power
       of the state to amend the law or enact additional laws for the public good
       and in pursuance of public policy.…”’ [Citation.] It follows, also as a
       general rule, that requiring the parties’ compliance with changes in the law
       made retroactive to them does not violate the terms of the plea agreement,
       nor does the failure of a plea agreement to reference the possibility the law
       might change translate into an implied promise the defendant will be
       unaffected by a change in the statutory consequences attending his or her
       conviction. To that extent, then, the terms of the plea agreement can be
       affected by changes in the law.” (Id. at pp. 73–74.)

                                              5.
       The Doe litigant had pleaded guilty to committing lewd and lascivious acts upon a
child prior to the enactment of California’s “Megan’s Law.” (Doe, supra, 57 Cal.4th at p.
66.) The conviction required him to register as a sex offender, but, under the law at the
time of his plea, such information was not a matter of public record. When the
Legislature enacted Megan’s Law, the man filed a civil complaint in federal court
“asserting that requiring him to comply with the amended law’s public notification
provisions would violate his plea agreement.” (Doe, at p. 67.)
       There are two important distinctions between Doe and the present case: Doe did
not involve a challenge to the legality of a stipulated prison sentence or a waiver of
appeal rights. The high court discussed contract principles governing plea agreements in
general. Interpretation of the Doe litigant’s plea agreement was an issue reserved for the
Ninth Circuit, which had sought guidance from our state Supreme Court “to ensure its
decision [would be] consistent with California law.” (Doe, supra, 57 Cal.4th at p. 68.)
       To summarize the key holdings of Doe, parties to a plea agreement “are deemed to
know and understand that the state … may enact laws that will affect the consequences
attending the conviction entered upon the plea.” (Doe, supra, 57 Cal.4th at p. 70.)
However, the parties can affirmatively agree, or reach an implied understanding, that “the
consequences of a plea will remain fixed despite amendments to the relevant law.” (Id. at
p. 71.) “Whether such an understanding exists presents factual issues that generally
require an analysis of the representations made and other circumstances specific to the
individual case.” (Ibid.) In this case, we need look no further than the language of the
parties’ agreement and the circumstances under which it was executed.
       “A defendant may waive the right to appeal as part of a plea bargain where the
waiver is knowing, intelligent and voluntary.” (People v. Mumm (2002) 98 Cal. App. 4th
812, 815.) Case law distinguishes between general and specific waivers. A general
waiver, such as “‘I waive my appeal rights’” or “‘I waive my right to appeal any ruling in
this case,’” contemplates errors that occur before the waiver is executed but does not


                                             6.
extend to unforeseen or unknown future errors. (Panizzon, supra, 13 Cal.4th at p. 85, fn.
11; In re Uriah R. (1999) 70 Cal. App. 4th 1152, 1157.) “If, however, the defendant
agrees to a bargain which includes a specific or indicated sentence, and if that is the
sentence actually imposed, the defendant’s waiver will foreclose appellate review of the
sentence.” (Uriah R., at p. 1157, citing Panizzon, at pp. 78–79 and People v. Nguyen
(1993) 13 Cal. App. 4th 114, 122.)
       In Panizzon, a defendant pleaded no contest to multiple felonies in return for a
specified sentence of life with the possibility of parole, plus 12 years. (Panizzon, supra,
13 Cal.4th at p. 73.) He later disputed the length of his prison term, arguing it constituted
cruel and unusual punishment in light of the relatively lenient sentences his codefendants
had received. The defendant posited that when a negotiated prison term “‘is challenged
on the basis of its constitutional disproportionality in comparison with sentences imposed
subsequently on his codefendants, even a specific waiver as to sentencing error cannot
logically encompass prospective events that the defendant did not contemplate in
agreeing to a specified sentence.’” (Id. at p. 85.) His argument was rejected. (Id. at pp.
85–89.) Although an appellate court had denied the claim of constitutional error on the
merits, the California Supreme Court ruled the appeal should have been dismissed given
the defendant’s waiver of his right to challenge the sentence. (Id. at pp. 73–74, 89–90.)
       We perceive no material distinction between the waiver of appeal rights in
Panizzon, which was found to be specific as to sentencing error, and the waiver executed
by defendant Barton. In Panizzon, the written agreement stated, “‘I hereby waive and
give up my right to appeal from the sentence I will receive in this case.’” (Panizzon,
supra, 13 Cal.4th at p. 82.) Here, the relevant portion of defendant’s waiver form reads,
“I understand that I will be waiving my right to appeal and I will not be able to appeal
from this Court’s sentence based on the plea that I enter into in this matter.”
       The trial judge in Panizzon failed to admonish the defendant regarding the waiver
of his right to appeal. Nevertheless, the California Supreme Court found a knowing and


                                             7.
intelligent relinquishment of that right. The written waiver contained “defendant’s
representations that he understood the sentence that would be imposed if he pleaded no
contest, that he had discussed with his attorney both the paragraph specifying the
sentence to be imposed and the paragraph containing the waiver of the right to appeal the
sentence, and that he fully understood all matters set forth in the document without
exception.” (Panizzon, supra, 13 Cal.4th at p. 84.) In addition, defense counsel had
attested to reviewing the terms of the agreement with his client and “concurred in
defendant’s decision to waive the rights specified in the document.” (Ibid.)
       “Absent something in the record raising a doubt defendant understood and
knowingly waived his appeal rights, a written waiver of those rights by defendant,
coupled with defendant’s and his attorney’s attestations to the court that defendant
understood and voluntarily relinquished each right, is sufficient to establish a defendant’s
waiver of his right to appeal was knowingly, voluntarily, and intelligently made.”
(People v. Cisneros-Ramirez (2018) 29 Cal.App.5th 393, 400, citing Panizzon, supra, 13
Cal.4th at pp. 83–84.) In this case, defendant initialed twice next to the written waiver of
her appeal rights—once to indicate she understood the right and once to indicate her
waiver thereof. On the same document, defense counsel signed and dated a statement
reading, “I have explained the contents of this form to my client. I have had sufficient
time to discuss this case with my client, including the elements of the crime, and I have
advised him/her of his/her rights, defenses, and the consequences of his/her plea. I join in
the waiver of the rights made by my client ….”
       During the plea hearing, defendant responded “Yes” when the trial court said,
“And you understand there won’t be any appeal from this conviction?” Moments later,
the trial court explained, “You will get a stipulated term. It’s agreed upon. You will get
your half-time on this case, and it’s eight years, eight months. [¶] Do you understand
that?” She again replied, “Yes.” Defense counsel thereafter represented that she had
been given sufficient time to consult with defendant about the agreement. Counsel


                                             8.
responded affirmatively when asked, “Do you concur in the waiver of rights and the entry
of the plea?”
       For the reasons discussed, we conclude defendant knowingly and intelligently
waived the right to challenge the legality of her sentence. Our conclusion is further
supported by People v. Hester (2000) 22 Cal. 4th 290. There, a defendant who had plea
bargained for a stipulated prison term attempted to argue on appeal that his sentence
violated Penal Code section 654 and was therefore unauthorized. There was no express
waiver of the issue, but the California Supreme Court found an implied waiver based on
principles of estoppel. “Where the defendants have pleaded guilty in return for a
specified sentence, appellate courts will not find error even though the trial court acted in
excess of jurisdiction in reaching that figure, so long as the trial court did not lack
fundamental jurisdiction. The rationale behind this policy is that defendants who have
received the benefit of their bargain should not be allowed to trifle with the courts by
attempting to better the bargain through the appellate process.” (Hester, at p. 295.)
       Defendant’s opening brief states, “At first blush, the waiver [defendant] signed
might look indistinguishable from that at issue in People v. Panizzon.” This seems to
foreshadow a discussion of grounds for departing from precedent, but the argument never
materializes. Instead, a two-page summary of Panizzon is followed by a citation to
Harris v. Superior Court (2016) 1 Cal.5th 984 (Harris) for the proposition “that all plea
bargains ‘contemplate and incorporate’ all subsequent changes in the law.”
       The Harris opinion merely reiterates the holding of Doe and applies it in the
context of the Safe Neighborhoods and Schools Act, also known as Proposition 47, which
reduced certain drug-related crimes from felonies to misdemeanors. (Harris, supra, 1
Cal.5th at pp. 987, 990–993.) In Harris, the defendant pleaded guilty to felony grand
theft in exchange for a stipulated prison sentence of six years. However, the plea
agreement did not include a waiver of appeal rights and the legality of the sentence was
not in dispute. The issue was whether the People were entitled to rescind the plea


                                              9.
agreement if the trial court reduced the conviction to a misdemeanor and ordered
resentencing pursuant to Proposition 47. To the extent defendant is suggesting Panizzon
was somehow overruled by Doe or Harris, we are not persuaded.1
       Defendant implies her circumstances are distinguishable from those in Panizzon
because her sentence was not unauthorized when she executed the plea agreement. She
reasons that because “the Estrada claim was not ripe” at the time of sentencing, “her
waiver could not have been knowing and intelligent.” As we have explained, the
Panizzon defendant made a nearly identical argument: He claimed “any error occurring
after the entry of his plea constituted ‘future sentencing error’ that was beyond the scope
of the waiver.” (Panizzon, supra, 13 Cal.4th at p. 85.) The issue was alternatively
phrased as follows: “[D]efendant asserts that a specific waiver of the right to appeal a
negotiated sentence is unenforceable as to ‘unforeseen or unknown errors’ occurring
subsequent to the waiver.” (Ibid.) The only difference between defendant’s claim and
the one in Panizzon is the reason why defendant contends her sentence was subsequently
rendered unauthorized. As we read Panizzon, the dispositive inquiry is not whether or
why subsequent events have transformed a prison term into an unauthorized sentence, but
whether (1) the parties’ plea agreement specified a particular sentence and (2) the waiver
of appellate rights “specifically extended to any right to appeal such sentence.” (Id. at p.
86.)
       Lastly, defendant argues we “should follow the decision in Mumm,” referring to
People v. Mumm, supra, 98 Cal. App. 4th 812 (Mumm). There, a defendant pleaded guilty

       1Eligible defendants   obtain relief under Proposition 47 by petitioning the trial court to
have their convictions and sentences reduced as authorized by the legislation, not by filing an
appeal challenging the legality of their sentence. (Pen. Code, § 1170.18.) Again, neither Doe
nor Harris involved a challenge to the legality of a defendant’s negotiated sentence or
circumstances under which a defendant had executed a specific waiver of appellate rights. The
waiver in this case requires dismissal of the appeal regardless of whether Senate Bill 180 applies
retroactively to cases not yet final as of the date of its enactment. Questions regarding how
Senate Bill 180 might impact negotiated sentences in cases where the defendant’s appellate
rights have not been waived are beyond the scope of our discussion and we express no opinion
about such issues.

                                               10.
to certain drug-related offenses and “agreed to waive his right to appeal based on ‘issues
regarding priors allegations.’” (Id. at p. 815.) When the waiver was executed, the trial
court had not yet determined whether his prior Arizona conviction for armed robbery
qualified as a strike under California’s three strikes law. The appellate court construed
the waiver provision as a “broad or general waiver of appeal rights.” (Ibid.) Therefore,
“[b]ecause the issue of the Arizona conviction was unresolved at the time Mumm entered
his guilty plea, it fell ‘outside of [his] contemplation and knowledge when the waiver was
made.’” (Ibid., quoting Panizzon, supra, 13 Cal.4th at p. 86.)
       The facts of Mumm are readily distinguishable. First, the plea agreement did not
include a stipulated sentence. Second, there was no specific waiver of the right to appeal
the sentence. Because the issue of the strike allegation was left open under the terms of
the plea agreement, the Mumm defendant’s sentence was unknown when he entered his
plea and executed a general waiver of his appellate rights.
       Here, defendant’s plea agreement included a stipulated prison term of eight years
eight months. She knew the exact length of her sentence when she waived her right to
appeal the sentence. Under those circumstances, “both the length of the sentence and the
right to appeal the sentence are issues that cannot fairly be characterized as falling outside
of defendant’s contemplation and knowledge when the waiver was made.” (Panizzon,
supra, 13 Cal.4th at p. 86.) Put differently, “[d]efendant’s characterization of the issue
on appeal as an ‘unforeseen or unknown error’ is off the mark because the sentence
imposed by the court was neither unforeseen nor unknown at the time defendant executed
the [w]aiver and [p]lea agreement.” (Ibid.) Therefore, we conclude defendant knowingly
and intelligently executed an enforceable waiver of the right to challenge her sentence on
appeal.
       We realize our analysis conflicts with that of our colleagues in Division One of the
Fourth District Court of Appeal as reflected in People v. Wright, supra, 31 Cal.App.5th
749 (Wright). The Wright defendant pleaded guilty to drug charges and admitted drug-


                                             11.
related prior offenses in exchange for a stipulated 11-year sentence and the dismissal of
additional counts. His plea agreement included a waiver of the right to appeal “‘any
sentence stipulated herein.’” (Id. at p. 752.) He later appealed, arguing his sentence
would soon be rendered unauthorized by the enactment of Senate Bill 180. The People
moved to dismiss the appeal, relying on Panizzon to argue the plea agreement contained a
specific waiver of the right to appeal any sentencing errors. The appellate court rejected
the argument, impliedly concluding the defendant merely executed a general waiver of
his appellate rights. (Id. at pp. 754–755.)
       The panel in Wright based its decision on Doe, focusing on the principle “that
subsequent statutory enactments or amendments may alter the terms of the plea bargain.”
(Wright, supra, 31 Cal.App.5th at p. 755.) Although Doe allows parties to reach express
or implied understandings regarding the consequences of a plea bargain, the panel found
“nothing in Wright’s plea agreement provided or implied that it would be unaffected by
subsequent changes in the law.” (Id. at p. 756.) In refusing to dismiss the appeal, the
Wright court formulated a new rule: “If parties to a plea agreement want to insulate the
agreement from future changes in the law they should specify that the consequences of
the plea will remain fixed despite amendments to the relevant law.” (Ibid.)
       As applied to plea bargains in general, the Fourth District’s new rule is both
reasonable and consistent with Doe. However, as we have discussed, Doe was a civil
case involving neither sentencing error nor the enforceability of a waiver of appeal rights.
The Doe litigant had argued that mere reference to a statute within a plea agreement
implies the defendant will be unaffected by any amendments to the statute, assuming
judicial and prosecutorial silence on the issue. The California Supreme Court rejected his
argument, but in the same discussion it recognized that “the facts and circumstances of a
particular plea agreement might give rise to an implicit promise that the defendant will be
unaffected by a change in the law.” (Doe, supra, 57 Cal.4th at p. 71.)




                                              12.
       In our view, the breadth of the Wright holding conflicts with Panizzon. Under
Panizzon, a waiver of the right to appeal a stipulated sentence is sufficient to bar a claim
of “‘future sentencing error,’” i.e., a claim that events occurring subsequent to the waiver
have altered the legality of the sentence. According to Wright, it is no longer enough to
specifically waive the right to appeal a stipulated sentence; parties must now expressly
identify the type of sentencing error contemplated by the waiver.
       Furthermore, Wright dismisses out of hand the possibility of an implied
understanding that waiving the right to appeal a stipulated sentence necessarily includes a
claim based on subsequent changes in the law. The very purpose of negotiating a waiver
of the right to appeal a sentence is to preclude any future claims of sentencing error.
(People v. Becerra (Feb. 11, 2019, H045600) __ Cal.App.5th __ [2019 Cal.App.Lexis
114, *14–*19] [defendant’s waiver of appeal rights, which did “not contain any language
suggesting that the parties intended to carve out one or more aspects of the sentence,”
held to impliedly encompass any subsequent error in the calculation of his custody
credits].) This is implicit in the holding of Panizzon and numerous cases discussing why
principles of estoppel bar most challenges to the legality of a negotiated prison term.
(See, e.g., Hester, supra, 22 Cal.4th at p. 295, citing People v. Couch (1996) 48
Cal. App. 4th 1053, 1056–1057 [acceptance of specified sentence barred appellate claim of
error in imposing it]; People v. Nguyen, supra, 13 Cal.App.4th at pp. 122–123 [same].) If
a plea bargaining defendant waives the right to challenge an agreed-upon sentence, he or
she cannot rationally contend the ability to appeal on grounds of sentencing error was an
issue left unresolved by the terms of the agreement. (See Panizzon, supra, 13 Cal.4th at
pp. 85–86 [distinguishing People v. Vargas (1993) 13 Cal. App. 4th 1653 and People v.
Sherrick (1993) 19 Cal. App. 4th 657].)
       In summary, the wording of defendant’s waiver is materially indistinguishable
from the waiver in Panizzon, which was found to encompass challenges to the legality of
a stipulated sentence. In other words, defendant executed a specific waiver of her


                                             13.
appellate rights. As in Panizzon, defendant contends she did not knowingly and
intelligently waive the right to challenge unforeseen sentencing errors arising subsequent
to the execution of her plea agreement. We are constrained to reject this argument, as
Panizzon holds “the length of the sentence and the right to appeal the sentence are issues
that cannot fairly be characterized as falling outside of defendant’s contemplation and
knowledge when the waiver was made ….” (Panizzon, supra, 13 Cal.4th at p. 86.)

               “‘Often the decision to plead guilty is heavily influenced by the
       defendant’s appraisal of the prosecution’s case against him [or her] and by
       the apparent likelihood of securing leniency should a guilty plea be offered
       and accepted. Considerations like these frequently present imponderable
       questions for which there are no certain answers; judgments may be made
       that in the light of later events seem improvident, although they were
       perfectly sensible at the time. The rule that a plea must be intelligently
       made to be valid does not require that a plea be vulnerable to later attack if
       the defendant did not correctly assess every relevant factor entering into his
       [or her] decision.’ [Citation.] This logic applies with equal force to dispel
       any notion that the subsequent unfolding of unknown or unforeseen events
       somehow renders a waiver of appellate rights unintelligent or otherwise
       defective at the time it was given.” (Panizzon, supra, 13 Cal.4th at pp. 86–
       87, quoting Brady v. United States (1970) 397 U.S. 742, 756–757.)
                                     DISPOSITION
       The appeal is dismissed.

                                                         ___________________________
                                                                             PEÑA, J.
WE CONCUR:


 __________________________
LEVY, Acting P.J.


__________________________
MEEHAN, J.




                                            14.